     David R. Markham (SBN 071814)
 1   dmarkham@markham-law.com
 2   Maggie Realin (SBN 263639)
     mrealin@markham-law.com
 3   Lisa Brevard (SBN 323391)
     lbrevard@markham-law.com
 4   THE MARKHAM LAW FIRM
 5   750 B Street, Suite 1950
     San Diego, CA 92101
 6   Tel.: 619.399.3995; Fax: 619.615.2067
     [Additional counsel listed on the next page]
 7   Attorneys for Plaintiff on behalf of herself and all others similarly situated
 8
      Patricia A. Matias (SBN 254125)
 9    patricia.matias@ogletree.com
      Mark F. Lovell (SBN 246652)
10    mark.lovell@ogletree.com
11    Graham M. Hoerauf (SBN 307649)
      graham.hoerauf@ogletree.com
12    OGLETREE, DEAKINS, NASH,
      SMOAK & STEWART, P.C.
13    Park Tower, Fifteenth Floor 695 Town
      Center Drive, Costa Mesa, CA 92626
14
      Tel.: 714.800.7900 Fax: 714.754.1298
15    Attorneys for Defendant

16                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
17
      ROBIN SWAYZER, an individual, on              Case No. 2:18-cv-02430-JAM-AC
18                                                  CLASS ACTION
      behalf of herself and all others similarly
19    situated                                      STIPULATION AND ORDER FOR
                                                    INTERIM STAY OF THE CASE
20                                                  PENDING MEDIATION
                          Plaintiffs,
21

22                        v.                        Court Room:         6

23    CIRCLE K STORES, INC., a Texas                Judge:       Hon. John A. Mendez
24    corporation; and DOES 1 to 25, inclusive,

25
                          Defendants
26

27

28
                                                   1
                                Case No. 2:18-cv-02430-JAM-AC
         Stipulation and [Proposed] Order for Interim Stay of the Case Pending Mediation
 1
     Walter Haines (SBN 071075)
     walterhaines@yahoo.com
 2   UNITED EMPLOYEES LAW GROUP
 3   5500 Bolsa Avenue, Suite 201
     Huntington Beach, CA 92649
 4   Tel.: 888.474.7242; Fax: 562.256.1006
 5
     Attorney for Plaintiff on behalf of herself and all others similarly situated
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 2
                                Case No. 2:18-cv-02430-JAM-AC
         Stipulation and [Proposed] Order for Interim Stay of the Case Pending Mediation
 1         Plaintiff ROBIN SWAYZER (“Plaintiff”) and Defendant CIRCLE K STORES,
 2   INC. (“Defendant”) (collectively, the “Parties”), by and through their respective attorneys
 3   of record, hereby stipulate as follows:
 4         WHEREAS, on August 2, 2019 in an effort to facilitate mediation and settlement
 5   negotiations, the Parties requested class certification dates to be continued as follows:
 6              Plaintiff’s motion for class certification to be filed no later than December
 7                16, 2019.
 8              Defendant’s opposition to the motion to be filed no later than February 14,
 9                2020.
10              Plaintiff’s reply to the motion to be filed no later than March 13, 2020.
11              Hearing on the motion to be set for April 13, 2020, or any other date
12                thereafter as convenient for the Court;
13              Class discovery cut-off continued to March 13, 2020. ECF No. 20.
14         WHEREAS, on August 5, 2019, the Court granted the Parties’ stipulation and
15   adopted the class certification briefing schedule as proposed by the Parties, set the class
16   certification hearing for April 7, 2020 at 1:30 p.m., and continued class discovery cut-
17   off to March 13, 2020. ECF No. 21.
18         WHEREAS, due to difficulties in retrieving and producing mediation data for the
19   class as requested by Plaintiff, the Parties’ mediation was rescheduled for November
20   19, 2019. As Plaintiff’s certification motion is currently due December 16, 2019, less
21   than one month after the mediation, the Parties request an interim stay of this case
22   pending mediation, so all efforts by the Parties in this case can be directed to prepare
23   for the upcoming mediation.
24         WHEREAS, the Parties request this case be stayed on an interim basis pending
25   mediation (with the exception of the exchange of mediation data between the Parties).
26   The Parties will file a joint status report within 5 business days of the conclusion of the
27   mediation session (on or before November 26, 2019) advising the Court of the results
28                                                 3
                                Case No. 2:18-cv-02430-JAM-AC
         Stipulation and [Proposed] Order for Interim Stay of the Case Pending Mediation
 1   of the mediation, and proposing new class certification and discovery cut-off dates
 2   should the mediation fail, or proposing a preliminary approval motion date should the
 3   mediation be successful.
 4

 5         IT IS SO STIPULATED.
 6

 7   Dated: October 17, 2019                Respectfully submitted:
 8                                          THE MARKHAM LAW FIRM
 9

10
                                            s/Maggie Realin
                                            Maggie Realin
11                                          Attorney for Plaintiff
12                                          E-mail: mrealin@markham-law.com

13
     Dated: October 17, 2019                Respectfully submitted:
14                                          OGLETREE, DEAKINS, NASH, SMOAK &
15                                          STEWART, P.C.

16
                                            /s/Graham Hoerauf
17                                          Attorney for Defendant
18                                          E-mail: graham.hoerauf@ogletree.com

19
           I hereby certify that the content of this document is acceptable to Graham M.
20
     Hoerauf, counsel for Defendant, and that I have obtained Mr. Hoerauf’s authorization to
21
     affix his electronic signature to this document.
22

23
     Dated: October 17, 2019                THE MARKHAM LAW FIRM
24

25                                          s/ Maggie Realin
26                                          Maggie Realin
                                            Attorney for Plaintiff
27                                          E-mail: mrealin@markham-law.com
28                                                4
                                Case No. 2:18-cv-02430-JAM-AC
         Stipulation and [Proposed] Order for Interim Stay of the Case Pending Mediation
 1   PURSUANT TO STIPULATION, IT IS ORDERED that:
 2            With the exception of the exchange of mediation data between the Parties,
 3              this case is stayed pending mediation.
 4            The currently scheduled case management deadlines, including deadline
 5              for Plaintiff’s motion for class certification, Defendant’s opposition to the
 6              motion, Plaintiff’s reply to the motion, the hearing on the motion, and
 7              class-discovery cut-off deadline are vacated.
 8            Parties will file a joint status report advising the Court of the result of
 9              mediation by November 26, 2019.
10            The joint status report shall propose class certification briefing schedule
11              and class-discovery cut-off deadline should the mediation fail.
12

13   DATED: 10/18/2019                        /s/ John A. Mendez______
                                              Honorable John A. Mendez
14                                            United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              5
                               Case No. 2:18-cv-02430-JAM-AC
        Stipulation and [Proposed] Order for Interim Stay of the Case Pending Mediation
